Citation Nr: 1644093	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and major depressive disorder, claimed as secondary to his service-connected back disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 29 to August 13, 1974 (one month and 15 days). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the Board in May 2014. A transcript of that hearing has been associated with the claims file. 

In November 2014, the Board reopened and remanded the Veteran's claim for additional development.

Although the Veteran has two separate claims addressing two specific psychiatric diagnoses (depression and schizophrenia), the Board has recharacterized the issues as a single claim for an acquired psychiatric disability, generally.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).


FINDING OF FACT

The Veteran's acquired psychiatric disability, to include schizophrenia and major depressive disorder, was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and major depressive disorder, claimed as secondary to his service-connected back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a March 2009 letter that explained what information and evidence was needed to substantiate claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in April 2009 and May 2011.  Per the November 2014 Board remand instructions, the Veteran was also provided a VA records review in February 2015.  The report of the February 2015 VA record review reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the February 2015 VA addendum report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the November 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include psychosis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as psychosis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran states that his claimed acquired psychiatric disability is related to service to include as secondary to his service-connected back disability.

The Veteran's service treatment records reflect that in July 1974 he received mental health counseling as he reported having family problems at home.  The treating physician noted that the Veteran's emotional immaturity was causing him to become too emotionally involved in his family's problems.  

In July 1982 the Veteran was hospitalized for his intermittent and explosive loss of temper.  It was noted that his angry outbursts had increased significantly since his back surgery 2 years ago.  No Axis I diagnosis was provided.  The Veteran had an Axis II diagnosis of atypical personality disorder.

An August 1982 psychologist's treatment note reported that the Veteran was still very depressed.

The Veteran underwent a VA examination in April 2009.  The examiner noted that the Veteran was receiving ongoing treatment for his schizophrenia and his depression.  He had a significant history of psychiatric hospitalizations for his paranoid schizophrenia.  The Veteran noted that he had been seen by a psychiatrist while in service.  The examiner diagnosed the Veteran with schizophrenia, depression and a history of cocaine and alcohol abuse.

The Veteran underwent a VA examination in May 2011.  The Veteran indicated that he felt that his depression was due to the physical limitations caused by his service-connected back disability.  The examiner also noted that the Veteran was first diagnosed with schizophrenia in July 1982.  The examiner also noted that the Veteran had multiple psychiatric hospitalizations.  The diagnosis was major depressive disorder, paranoid schizophrenia and polysubstance abuse in partial remission.  The examiner opined that the Veteran's schizophrenia was not caused by or a result of his service, his service-connected back injury, or his back surgery.  His depression was indeed multifactorial but was less likely than not caused by or the result of his lumbar spine disability.  

Per the November 2014 Board remand instructions, the examiner who conducted the May 2011 VA examination provided an addendum opinion after a review of the records in February 2015.  The examiner opined that it was less likely than not that the Veteran's psychiatric disabilities had an onset during his service.  The examiner noted that in 1982 a psychiatric evaluation indicated that the Veteran had an onset of behavioral problems in his childhood.  His mental health contact from his time in the military gave the opinion that the Veteran had problems with maturity, but there was no mental disorder diagnosis made.  The Veteran's first diagnosis of schizophrenia was in 1982 which was long after his time in the military.  Therefore, there was no evidence of an onset of schizophrenia, or any other mental disorder, during the 6 weeks of military service in 1974.

The examiner also noted that it was less likely than not that the Veteran's diagnosed psychiatric disabilities were caused by or the result of his service-connected degenerative disc disease and lower extremity radiculopathy.  The examiner noted that there was no plausible scientific evidence that these physical conditions could cause schizophrenia or any other mental disorder.

Finally, the examiner opined that the Veteran's diagnosed psychiatric disabilities were less likely as not aggravated by his service-connected degenerative disc disease and lower extremity radiculopathy.  The examiner indicated that there was no plausible scientific evidence that these physical conditions were aggravated by schizophrenia or any other mental diagnoses.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability to include as secondary to his service-connected back disability, is not warranted.

As there are current diagnoses of major depressive disorder and paranoid schizophrenia, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including psychosis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

There are no clinical findings or diagnoses of paranoid schizophrenia, during service or for several years thereafter.  As noted by the VA examiner in the February 2015 addendum opinion, while a 1982 psychiatric evaluation indicated that the Veteran had an onset of behavioral problems in his childhood and he currently had problems with his maturity, his mental health contact demonstrated that no mental disorder diagnosis was made in service.  The VA examiner also noted that the Veteran's first diagnosis of schizophrenia was in 1982 which was a long after his time in the military.  None of the treatment records show that the Veteran was diagnosed with schizophrenia to a compensable degree within one year of service.  Accordingly, service connection for schizophrenia on a presumptive basis is not warranted.  

To the extent that the Veteran is asserting that he experienced psychiatric problems and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, as the Veteran was not diagnosed with an acquired psychiatric disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a psychiatric disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's military service on a direct basis.  Notably, while the Veteran's service treatment records demonstrate that the Veteran received counseling as a result of family problems, no mental disorder diagnosis was made and the treating physician instead noted that the Veteran had issues with emotional immaturity which complicated the way he addressed his familial problems.  Additionally, the only medical opinion addressing the etiology of the acquired psychiatric disability weighs against the claim as the May 2011 VA examiner in his February 2015 addendum opinion indicated that it was less likely than not that the Veteran's psychiatric disabilities had an onset during his service as there was no evidence of an onset of schizophrenia, or any other mental disorder, during the 6 weeks of military service in 1974.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a lumbar spine disability and radiculopathy of the bilateral lower extremities.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the psychiatric disability on a secondary basis weigh against the claims.  Notably, the May 2011 VA examiner determined that the Veteran's acquired psychiatric disability was not a result of his service-connected back disability.  

Additionally, per the November 2014 Board remand instructions, the May 2011 VA examiner in a February 2015 addendum opinion specifically addressed aggravation when determining that it was less likely than not that the Veteran's lumbar spine and radiculopathy disabilities aggravated his acquired psychiatric disorder as there was no plausible scientific evidence that these physical conditions could cause or aggravate schizophrenia or any other mental disorder.  

Notably, in his rationale regarding aggravation, the VA examiner indicated that there was no plausible scientific evidence that these physical conditions were aggravated by schizophrenia or any other mental diagnoses.  While the examiner in his wording seemingly confused the issue of whether the Veteran's claimed disability was aggravated by his service-connected disabilities, the Board notes that the examiner clearly intended to indicate that there was no plausible scientific evidence that the Veteran's claimed acquired psychiatric disorder was aggravated by his service-connected physical conditions.  As noted above, the examiner had specifically opined that the Veteran's diagnosed psychiatric disabilities were less likely as not aggravated by his service-connected degenerative disc disease and lower extremity radiculopathy.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for an acquired psychiatric disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed acquired psychiatric disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the acquired psychiatric disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and major depressive disorder, claimed as secondary to his service-connected back disability is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


